COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-361-CV

  
NATIONAL 
DANCE INSTITUTE                                                APPELLANT
 
V.
 
L'AIR 
INTERNATIONAL, L.L.C.                                                 APPELLEES

----------
FROM 
THE 48TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the “Joint Motion To Dismiss Of Appeal.” It is the court's 
opinion that the motion should be granted; therefore, we dismiss the appeal. See 
TEX. 
R. APP. 
P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
  
                                                                 PER 
CURIAM 
  
PANEL D:   CAYCE, 
C.J.; LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: 
February 12, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.